Citation Nr: 1024000	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sarcoidosis. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for eye 
disability, described as chemical conjunctivitis and sarcoid 
uveitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for soft 
cell sarcoma.  

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to service connection for eye disability, 
described as chemical conjunctivitis and sarcoid uveitis.

6.  Entitlement to service connection for soft cell sarcoma. 

7.  Entitlement to service connection for diabetes mellitus, 
type II.  

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for hepatitis B with 
liver disability.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to March 
1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2007, a statement of the case was issued in August 2008, and 
a substantive appeal was received in September 2008.  A Board 
hearing at the RO was held in December 2009.    

Additional evidence was received at the Board hearing along 
with a waiver of RO consideration.  The record was also held 
open for 30 days so that additional evidence could be filed, 
but nothing further was submitted. 

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
However, with respect to the Veteran's claimed eye 
disabilities of chemical conjunctivitis and sarcoid uveitis, 
the Veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  Further, the Veteran has 
consistently claimed that both of these eye disabilities 
occurred from the same incident of alleged exposure to 
missile fuel.  As such, the current claims will be considered 
as one issue on the basis of new and material evidence and 
not as separate and distinct claims.

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1991 Board decision denied entitlement to service 
connection for sarcoidosis, eye disability, described as 
chemical conjunctivitis and sarcoid uveitis, and soft cell 
sarcoma, which was affirmed in an August 1992 Memorandum 
Decision issued by the United States Court of Veterans 
Appeals (Court).  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for sarcoidosis, eye disability, described as chemical 
conjunctivitis and sarcoid uveitis, and soft cell sarcoma, 
has been received since the June 1991 Board decision.


CONCLUSIONS OF LAW

1.  The affirmed June 1991 Board rating decision, which 
denied entitlement to service connection for sarcoidosis, eye 
disability, described as chemical conjunctivitis and sarcoid 
uveitis, and soft cell sarcoma, is final.  38 U.S.C.A. § 7104 
(West 2002).
	
2.  New and material evidence has not been received since the 
June 1991 Board decision denying service connection for 
sarcoidosis, eye disability, described as chemical 
conjunctivitis and sarcoid uveitis, and soft cell sarcoma, 
and, thus, the issues are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves the issues of whether new and 
material evidence has been received to reopen claims for 
entitlement to service connection for sarcoidosis, eye 
disability, described as chemical conjunctivitis and sarcoid 
uveitis, and soft cell sarcoma.  Given that basically the 
same evidence is applicable to these issues, the Board will 
address these issues in the same analysis.  By way of 
background, service connection for sarcoidosis, chemical 
conjunctivitis and soft cell sarcoma was denied in an April 
1990 rating decision.  The Veteran appealed these issues to 
the Board and in a June 1991 decision, the Board denied these 
issues.  Subsequently, the Court affirmed this decision in an 
August 1992 Memorandum Decision.  Under the circumstances, 
the Board finds that the June 1991 decision became final.  38 
U.S.C.A. § 7104.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The pertinent evidence of record prior to the June 1991 Board 
decision consisted of service treatment records and VA 
treatment records.  Since the June 1991 Board decision, 
additional evidence has become part of the record, including 
Social Security Administration (SSA) records, additional VA 
treatment records, and December 2008 Board hearing testimony.  
SSA records and VA treatment records showed continuing 
treatment for the disabilities on appeal 

Significantly, the Veteran testified at the Board hearing 
that his disabilities are related to service.  Recent case 
law has held that lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Citing Buchanan and Jandreau, the Federal Circuit recently 
reiterated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When applying the 
case law discussed above, here, the Veteran is competent to 
say that he experienced symptoms while in service.  He is 
also competent to report a continuity of symptoms since 
service.  

Accordingly, the Board finds that the additional evidence, 
specifically the Board hearing testimony, submitted since the 
June 1991 Board decision is new and material.  The evidence 
is not redundant of evidence already in the record at the 
time of the last final decision.  Further, the evidence is 
material because it relates to the unestablished fact of 
whether the Veteran has a current disability related to 
service, which is necessary to substantiate the Veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of 
entitlement to service connection for sarcoidosis, eye 
disability, described as chemical conjunctivitis and sarcoid 
uveitis, and soft cell sarcoma are reopened.  38 U.S.C.A. § 
5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen the 
issues of entitlement to service connection for sarcoidosis, 
eye disability, described as chemical conjunctivitis and 
sarcoid uveitis, and soft cell sarcoma.  To that extent, the 
appeal is granted, subject to the directions set forth in the 
following Remand section of this decision.


REMAND

The present appeal includes the issues of entitlement to 
service connection for sarcoidosis, eye disability and soft 
cell sarcoma.  Service treatment records document numerous 
incidents of skin rash and upper respiratory infections.  An 
October 1975 record also showed that the Veteran suffered a 
cornea abrasion.  The Veteran has also indicated that his 
soft cell sarcoma is related to his sarcoidosis.  Given these 
incidents in service, documentation of these disabilities in 
current treatment records, and the complexity of the medical 
issues, the Veteran should be afforded a VA examination to 
determine the etiology of these disabilities.  See generally 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 
79 (2006). 

Moreover, the present appeal also includes the issues of 
entitlement to service connection for diabetes mellitus, type 
II, and asthma.  The Veteran has also indicated that these 
disabilities are related to his sarcoidosis.  Accordingly, 
these issues should also be returned to the RO and addressed 
in the VA examination.  

Further, the Veteran is also seeking entitlement to service 
connection for hepatitis B with liver disability.  
Significantly, VA treatment records showed that the Veteran 
was diagnosed with hepatitis B in May 1977 when giving blood.  
Given the nature of this disease in that it can lie dormant 
for many years, and that the Veteran was diagnosed the 
following year after his discharge from service, the Board 
finds that the Veteran should also be afforded a VA 
examination to determine whether his hepatitis B with liver 
disability manifested in service.  

In his Board hearing testimony, the Veteran indicated that he 
had an appointment for his eye disability at the VA in a 
couple of weeks.  The most recent VA treatment records 
associated with the claims file are from February 2009.  As 
VA medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from 
February 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

The Board recognizes that as of this date, service connection 
has not been established for any disability.  However, the 
Veteran's contentions include a  secondary theory of 
entitlement; that is, that certain disabilities are due to 
the sarcoidosis.  In view of the need to return the case to 
the RO for reasons set forth above, it therefore seems 
reasonable to include a direction to ensure that the Veteran 
is furnished VCAA notice with respect to the secondary 
service connection claims to avoid a future remand if service 
connection is granted for sarcoidosis or any other such 
disability which the Veteran may be claiming has caused or 
aggravated other disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied, to 
specifically include taking appropriate 
steps to develop the issues of service 
connection under a secondary theory of 
entitlement.  See also 38 C.F.R. § 3.159.  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from February 2009 to the present. 

3.  The Veteran should be scheduled for 
appropriate VA examination to determine 
the etiology of sarcoidosis, eye 
disability, soft cell sarcoma, diabetes 
mellitus type II, asthma, and hepatitis B 
with liver disability.  The claims file 
must be made available to the examiners 
for review.  

After reviewing the claims file and 
examining the Veteran, each examiner (as 
appropriate to the disorder for which the 
examination is conducted) should clearly 
medical diagnoses for the particular 
disorder being claimed.  As to such 
disability, the appropriate examiner(s) 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability in question was manifested 
during service or is otherwise related to 
service.  

A detailed rationale should be provided 
for all opinions expressed.  

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report(s) to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination 
report(s). 

4.  Thereafter, the issues on appeal 
should be readjudicated under a merits 
analysis.  

If the RO determines that service 
connection is warranted for sarcoidosis 
or any disability which the Veteran is 
claiming caused or aggravated other 
disabilities, then the RO should direct 
appropriate development, such as VA 
examination and opinion, to allow for 
proper review of the secondary service 
connection claims. 

After completion of all of the above, the 
RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


